Citation Nr: 0935401	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  


FINDINGS OF FACT

1.  The Veteran is not shown to have served with a unit that 
was present in areas along the demilitarized zone (DMZ) in 
Korea between April 1968 and July 1969.

2.  The Veteran's chronic lymphocytic leukemia (CLL) is not 
shown to have been present in service, or for many years 
thereafter, nor is it the result of any incident occurring 
during his military service.


CONCLUSION OF LAW

CLL was not incurred in or aggravated by active military 
service, nor may it be presumed to have been so incurred, to 
include as due to inservice exposure to herbicides.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100,  
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008);  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444  
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist  
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's September 2004 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see Mayfield, 444 F.3d at 1328 
(finding that where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

With respect to the Dingess requirements, the RO's February 
2007 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  


In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA 
treatment records and private treatment records.  Moreover, 
in September 2004, the RO requested that the National 
Personnel Records Center (NPRC) furnish any documents showing 
the Veteran's exposure to herbicides.  The NPRC subsequently 
notified the RO that no records of herbicide exposure were 
located.  The RO also sent to the Veteran letters in 
September 2004 and in April 2005 requesting he provide 
specific information with respect to how his military duties 
exposed him to herbicides.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board further finds that a medical examination is 
not required as there is no evidence of record indicating 
that the Veteran's CLL occurred during his military service 
or for many years thereafter.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio, 16 Vet. App. at 183.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, 20 Vet. App. at 537; see 
also Dingess/Hartman, 19 Vet. App. at 486;  Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); ____ S.  Ct. ____, 
2009 WL 1045952, U.S., April 21, 2009 (No. 07- 1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by him or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (finding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12  Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Service connection may be presumed for leukemia if it is 
shown that the Veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and this condition manifested to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, VA regulations provide that if a Veteran was 
exposed to an herbicidal agent, including Agent Orange, 
during active service, presumptive service connection is 
warranted for CLL.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
The governing law provides that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
to an herbicidal agent unless there is affirmative evidence 
to establish that he was not exposed to any such agent during 
that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).

The Department of Defense (DOD) has confirmed that Agent 
Orange was used along the Korean DMZ from April 1968 through 
July 1969 to defoliate the fields between the front line 
defensive positions and the south barrier fence.  DOD stated 
there was no indication that the herbicide was sprayed in the 
DMZ itself.  Both the 2nd and 7th Infantry Divisions, United 
States Army, had units in the affected area at the time Agent 
Orange was used.  Field artillery, signal, and engineer 
troops also were supplied as support personnel during the 
time of the confirmed use of Agent Orange.  

Historically, the Veteran served on active duty from May 1966 
to May 1969.  The Veteran's service personnel records reveal 
that he served in Korea as an aircraft mechanic and repairman 
for Company B, 2nd Aviation Battalion, 2nd Infantry Division, 
from January 1967 to March 1968.  

The Veteran contends that he was exposed to herbicides during 
his military service when he was sent to the DMZ on at least 
two occasions for official errands.  The Veteran further 
contends that he was assigned to clean-up duty during the 
time when herbicides were sprayed to control vegetation in 
and around his military base, and that the herbicides were 
transported into the facility by way of motor vehicle and 
aircraft.  Finally, the Veteran contends that the 2nd 
Aviation Battalion housed a unit of Republic of Korea 
soldiers who took part in duties regarding the control and 
transportation of herbicides.  In September 2004, in response 
to a request from the RO, the NPRC indicated that there 
existed no records confirming the Veteran's inservice 
exposure to herbicides.

Based upon a review of the Veteran's claim file, the Board 
finds that the evidence of record does not support a finding 
of service connection for CLL, to include as due to exposure 
to herbicides.  The DOD has confirmed that specific units of 
the 2nd and 7th Infantry Divisions, and supporting field 
artillery, signal, and engineer troops were exposed to Agent 
Orange from April 1968 to July 1969.

The Veteran was not stationed in Korea during the period 
extending from April 1968 to July 1969.  Personnel records 
show that the Veteran was stationed in Korea from January 
1967 to March 1968, prior to the time period when Agent 
Orange was found to be used in Korea.  Thus, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

Additionally, the evidence of record does not support a 
finding of service connection for CLL on a direct basis.  The 
Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatments relating to CLL.  The 
first evidence of the Veteran having been diagnosed with CLL 
appears in May 2002, thirty-three years after his separation 
from active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, 
the record is completely negative for any medical evidence 
linking the Veteran's CLL to his military service, to include 
exposure to Agent Orange.  Finally, while the Veteran claims 
that exposure to Agent Orange precipitated his CLL, his lay 
statements are not competent evidence to assert that a 
relationship exists between his military service and his CLL.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, service connection for CLL on a direct basis is 
not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b) (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for CLL, to 
include as due to exposure to herbicides, is not warranted.  


ORDER

Service connection for CLL, to include as due to exposure to 
herbicides, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


